       Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                           CIVIL ACTION
      v.
                                           FILE NO. 1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,

      Defendants.


               STATE DEFENDANTS’ STATUS REPORT

     On January 17, 2020, the Court directed State Defendants to provide

the Court with an updated schedule on the rollout of the BMD system and an

update on the cybersecurity review and assessment of the voter registration

database by February 3, 2020. [Doc. 701]. In accordance with this Court’s

directive, State Defendants submit this status report on the BMD rollout and

cybersecurity assessment.

I.   The Secretary of State’s Office remains on schedule to complete
     the BMD rollout by February 14, 2020.

     All 159 counties in Georgia have received the new Election

Management System (EMS), and the BMD rollout for the March 24, 2020

Presidential Preference Primary remains scheduled for completion on
        Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 2 of 7




February 14, 2020. BMDs have been delivered to 105 counties. 1 As indicated

in the attached rollout schedule, the remaining 54 counties are scheduled to

receive their BMDs for the March 24, 2020 Presidential Preference Primary

no later than February 14, 2020. Id.

II.   The Secretary of State’s office is continuing its efforts to
      enhance the cybersecurity protections for the voter-
      registration database.

      During the teleconference on January 17, this Court also requested the

State provide “an update on the cybersecurity review and assessment of the

voter database.” [Doc. 701]. The Secretary’s office continues to work closely

with consulting cybersecurity firms regarding the protection of the voter-

registration database and the other components of the election system. The

Secretary’s office has undertaken a number of recent steps to continue to

enhance cybersecurity.

      A.    Updates as recommended by cybersecurity firm.

      Since the cybersecurity assessment of the State’s datacenter that

houses the voter registration system, the Secretary’s office has conducted

weekly conference calls that include its cybersecurity vendor, system vendor,


1 Attached as Exhibit A is a spreadsheet listing the BMD rollout schedule
requested by the Court. If Plaintiffs deem it necessary for State Defendants
to provide a declaration to support Exhibit A, State Defendants will submit a
declaration.

                                       -2-
        Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 3 of 7




and internal security team to remediate the risks identified by Fortalice.

Each of the identified risks has either been fully remediated or is in the

process of being remediated.

      B.    Buildout of new datacenter.

      As part of the always-evolving efforts to enhance cybersecurity, the

Secretary’s office is constructing a new datacenter, complete with additional

protections against advanced threats. That process is ongoing, and Fortalice

is assisting in the protections and completion of that project, which will

further remediate some of the risks Fortalice identified in its assessment.

When the new datacenter buildout is complete, the Secretary’s office will

have its cybersecurity vendors conduct further threat assessments and

penetration testing as part of the continuing efforts to harden its security.

      C.    Partnership with Augusta University and the Georgia Cyber
            Center.

      On January 9, 2020, the Secretary announced a partnership with

Augusta University’s School of Computer and Cyber Sciences and the Georgia

Cyber Center focused on enhancing the cybersecurity of Georgia’s election

system. Augusta University provides a research-focused approach to

cybersecurity, while the Georgia Cyber Center is “a unique public/private

collaboration among academia, state, federal and local government, law



                                      -3-
        Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 4 of 7




enforcement, the U.S. Army and the private sector.” Georgia Cyber Center,

What We Offer, https://www.gacybercenter.org/about/what-we-offer/

      This partnership has already resulted in collaborative efforts and

updates to the state’s cybersecurity infrastructure. The Secretary’s office is

continuing to assess and eliminate potential threats using these strategic

resources and will continue to add to its research capabilities involving

cybersecurity.

      Respectfully submitted this 3rd day of February, 2020.

                               /s/ Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Alexander Denton
                               Georgia Bar No. 660632
                               adenton@robbinsfirm.com
                               Brian E. Lake
                               Georgia Bar No. 575966
                               blake@robbinsfirm.com
                               Robbins Ross Alloy Belinfante Littlefield LLC
                               500 14th Street, N.W.
                               Atlanta, Georgia 30318
                               Telephone: (678) 701-9381
                               Facsimile: (404) 856-3250




                                      -4-
Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 5 of 7




                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -5-
        Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 6 of 7




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ STATUS REPORT has been prepared

in Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/Vincent R. Russo
                              Vincent R. Russo




                                     -6-
        Case 1:17-cv-02989-AT Document 713 Filed 02/03/20 Page 7 of 7




                       CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

STATE DEFENDANTS’ STATUS REPORT by using the CM/ECF system,

which will automatically send an email notification of such filing to all

counsel of record.

      This 3rd day of February, 2020.

                               /s/ Vincent R. Russo
                               Vincent R. Russo




                                      -7-
